Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 08 September 2021. 
Claims 1, 14 and 19 were amended 08 September 2021. 
Claim 11 was canceled 08 September 2021. 
Claims 1-10 and 12-20 are currently pending and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/600,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both have identical claim language except for the limitations of “as time series image data” and “including a sequence of a plurality of two-dimensional slices of a three-dimensional image volume”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Risman (US 10,347,010 B2).


CLAIM 1-
Risman teaches the limitations of:
one or more electronic processors configured to: train the disease detection model using an image study and an associated disease label mined from a radiology report generated for the image study (Risman teaches that the system is trained using CT scans (i.e., image study) and is used to classify diseases from labels provided by radiologists (i.e., radiology report generated for the image study) (col 4 lines 26-40 and col 14 lines 51-67))
the image study including a sequence of a plurality of two-dimensional slices of a three-dimensional image volume (Risman teaches that the 2D CNN slices are used to incorporate 3D context with volumetric images (col 7 lines 28-38))
the model including a convolutional neural network layer and a convolutional long short-term memory layer
wherein training the disease detection model includes individually extracting a set of features from each of the plurality of two-dimensional slices using the convolutional neural network layer (In accordance with one such variation, as mentioned previously, an alternative to using the slice-level model as a standalone feature extractor is attaching it to the RNN directly, resulting in an "end-to-end" model with both con­volutional and recurrent layers. This would involve speci­fying a model with the feature extractor network as previously described attached to and feeding into the RNN as previously described, and then loading the weights of the feature extractor portion of the network before training the CNN-RNN sequence as a whole. (col 16 lines 26-35))
sequentially processing the set of features extracted by the convolutional neural network layer for each of the plurality of two-dimensional slices using the convolutional long short-term memory layer (Risman teaches that the RNN is a long short-term memory RNN (claim 4) and that the features are extracted by the CNN to be fed into the RNN (col 7 lines 12-28))
processing output form the convolutional long short-term memory layer for each of the plurality of two-dimensional slices to generate a probability of the disease (Risman teaches that the outputs of the RNN (which is long short-term memory layer in claim 4) generate a probability of an intracranial hemorrhage (i.e., disease) (col 6 lines 14-27))
comparing the probability to the label (Risman teaches that the training labels include a given disease and the output includes probabilities of the disease as used for training
updating the disease detection model based on the comparison (Risman teaches that the labels by the radiologists are used to retrain the system (col 8 lines 34-60)) and (col 16 lines 14-21))
and after the disease detection model is trained, apply the disease detection model to a new image study to generate a probability of the disease for the new image study (Risman teaches that once the system is trained, the model can create a new output layer based on the modification of the system (col 6-7 lines 64-12))
wherein the disease detection model includes two bi-directional pair of units (Risman teaches that the different size layers use a binary cross-entropy loss (i.e., bi-directional pairs of units, it is well-known in the art that binary cross-entropy loss uses two classifications in a loss function to output high values and low values which reads on bidirectional (i.e., data transmission functioning in two directions)) to train the model (col 11 lines 29-47, Figure 9)) wherein each unit includes the convolutional layer and the convolutional long short-term memory layer (Risman teaches that this multiple layers of units is fed into the RNN (which is the long short-term memory layer in claim 4) is outputted (i.e., the disease detection) ( col 7 lines 11-27, Figure 9))

CLAIM 2-
Risman teaches the limitations of claim 1. Regarding claim 2, Risman further teaches:
wherein processing the output form the convolutional long short-term memory layer (In step S240, RNN (which is the long short-term memory layer as shown in claim 4) 330 generates an array of outputs 340 (col 6 line 14)) for each of the plurality of two-dimensional slices includes processing a probability for each of the plurality of two-dimensional slices (Outputs 340 may also include the probability of a specified finding (e.g. intracra­nial hemorrhage) within each 2D slice within image set 300. In 

CLAIM 3-
Risman teaches the limitations of claim 2. Regarding claim 3, Risman further teaches:
wherein processing the probability for each of the plurality of two-dimensional slices includes performing mean pooling (Employing featurewise normalization embodiments, for each pixel location in an image, one may subtract the mean and divide by the standard deviation, of the given pixel location across all images in the dataset. With samplewise normalization, the same calculation can be applied using the mean and standard deviation of all the pixels in that particular image, instead (col 10 lines 14-20)); wherein the output includes the probability of the hemorrhage 

CLAIM 4-
Risman teaches the limitations of claim 2. Regarding claim 4, Risman further teaches:
wherein processing the probability for each of the plurality of two-dimensional slices includes performing max pooling (For yet another exemplary model that may be useful in ICH applications, illustrated in FIG. 9, the CNN may have 30 two stacked convolutional units 900 and 910. Convolutional unit 900 includes PReLU activated 5x5 convolution kernel 900A 3@32x32 input, followed by max pooling layer 900B receiving 32@18x18 feature maps (col 11 lines 29-34)) wherein the output includes the probability of the hemorrhage


CLAIM 6-
Risman teaches the limitations of claim 1. Regarding claim 6, Risman further teaches:
wherein the disease label include a binary label of whether a patient associated with the image study was diagnosed with the disease (The corresponding label for the series (i.e. binary indicator of whether it contains an anomaly) may be appended to an array of training labels. (col 12 lines 18-21))


CLAIM 8-	
Risman teaches the limitations of claim 1. Regarding claim 8, Risman further teaches:
wherein the plurality of two-dimensional slices include a series of computer tomography (CT) images including a chest (FIG. 12 is a table of model and ensemble performance in a trial of false positive reduction for lung node detection on chest CTs (col 3 lines 19-21))

CLAIM 9-
Risman teaches the limitations of claim 1. Regarding claim 9, Risman further teaches:
wherein the three-dimensional image volume does not include any annotations (The image data may be up-or-downsampled to a common resolution, and then added to a 3D (number of imagesxheightx width) array containing all images extracted thus far (col 8 lines 63-66); wherein the data set initially does not include annotations (Figure 7))


CLAIM 12-
Risman teaches the limitations of claim 1. Regarding claim 12, Risman further teaches:
wherein the two bi-directional pairs of units includes a first unit applying 32 filters to the three-dimensional image volume in an ascending order of the plurality of two-dimensional slices (Figure 12 shows that the input is in 32 filters and is shown that the pairs of units are in ascending order from 32 filters to 64 filters) and (Risman shows that the CNN uses the input dimensions as bidirectional feature maps (col 11 lines 16-47))
a second unit applying 32 filters to the three-dimensional image volume in a descending order of the plurality of two dimensional slices (Risman shows that the CNN uses the input dimensions of 32 layers in descending order from 32 @18x18 to 32@10x10 as bidirectional feature maps (col 11 lines 16-47))
a third unit applying 64 filters to the three-dimensional image volume in the ascending order (Figure 12 shows that the input is in 32 filters and is shown that the pairs of units are in ascending order from 32 filters to 64 filters, with more than 3 units) and (Risman shows that the CNN uses the input dimensions as bidirectional feature maps (col 11 lines 16-47))
and a fourth unit applying 64 filters to the three-dimensional image volume in the descending order (Various model architectures were trained, having 5 or 6 contraction and expansion units, and filters per convolution layer ranging from 64 to 1024. Processing operations included batch normalization, as well as rotation and translation augmentations (col 16 lines 12-14)); wherein the initial layers go from multiple to 1 last dense layer (i.e., descending order) (Figure 6)

CLAIM 13-
Risman teaches the limitations of claim 1. Regarding claim 13, Risman further teaches:
wherein the disease detection model further includes a max pooling layer for the convolutional long short-term memory layer (Risman teaches that the max pooling is conducted with the CNN-LSTMs, however the LSTM and the RNN are interchangeable when outputting(while a different output may be utilized to feed a subsequent model, such as a LSTM or other RNN (col 11 lines 26-27), and in claim 4 we see that RNN represents the convolutional short term memory layer (col 15 lines 19-40)) 

CLAIMS 14-17-
Claims 14-17 are significantly similar to claims 1-4 respectively, and are rejected upon the same prior art as stated above. 


CLAIMS 19-20-
Claims 19-20 are significantly similar to claims 1-2 respectively, and are rejected upon the same prior art as stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Risman (US 10,347,010 B2) in view of Cho (US 2020/0074299 A1)

CLAIM 5-
Risman teaches the limitations of claim 2. Regarding claim 5, Risman does not explicitly teach, however Cho teaches:
wherein processing the probability for each of the plurality of two-dimensional slices includes performing product pooling (For example, the pose recognizer may input the product image to a convolutional neural network (CNN) that includes a convolutional layer, a rectified linear unit function, and a max pooling layer to obtain a feature vector for the product image as an output (para [0111]))



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Risman to integrate the application of using product pooling in the neural network of Cho with the motivation of making easier to classify images for the convenience of a user (see: Cho, paragraphs 2 and 5).

CLAIM 18-
Claim 18 is significantly similar to claim 5 and is rejected upon the same prior art as stated above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Risman (US 10,347,010 B2) in view of Yan (US 2018/0089840 A1)


CLAIM 7-
Risman teaches the limitations of claim 1. Regarding claim 7, Risman does not explicitly teach, however Yan teaches:
wherein the probability of the disease is a probability of emphysema (At 408, image retrieval module 208 determines disease probabilities of the patches by applying the second trained classifier to the set of patches. In some implementations, for each patch, the second classifier outputs a vector indicating the probability of lung disease (e.g., interstital lung disease, emphysema) (para [0052]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Risman to integrate the application of using classifying images with patients with emphysema with the motivation of making easier to diagnosis multiple, specific lung diseases (see: Yan, paragraph 6).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risman (US 10,347,010 B2) in view of “Reproducibility of F18-FDG PET radiomic features for different cervical tumor segmentation methods, gray-level discretization, and reconstruction algorithms” (herein referred to as Altazi).

CLAIM 10-
Risman teaches the limitations of claim 1. Regarding claim 10, Risman further teaches:
wherein sequentially processing the set of features extracted by the convolution neural network layer for each of the plurality of two-dimensional slices using the convolution long short-term memory layer (In step S240, RNN (which is the long short-term memory layer as shown in claim 4) 330 generates an array of outputs 340 (col 6 line 14)) and (Outputs 340 may also include the probability of a specified finding (e.g. intracra­nial hemorrhage) within each 2D slice within image set 300. In some 

Risman does not explicitly teach, however Altazi teaches:
 includes detecting spatial patterns and variations through the three-dimensional image volume (The gray-level co-occurrence matrix (GLCM) (also known as spatial gray-level sensitivity matrix) is a second-order statistical method that characterizes the local information of gray-levels between pairs of voxels; hence, the extracted features are considered local features. In our implementation, the relationships between consecutive neighboring voxels in 13 directions in a three-dimensional space were quantified using a one-voxel displacement vector between a voxel and its neighbor (i.e., voxel offset is one in all directions). (page 36)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Risman to integrate the application of using spatial gray patterns to determine image volume of Altazi with the motivation of  increasing specificity and sensitivity of the images (see: Altazi, page 33).

Response to Arguments
Applicant's arguments filed 08 September 2021 have been fully considered.
Regarding the double patenting rejection, it will remain on the record as the amended claims do not change that it is similar to co-pending application 16/600,009. 
Regarding the 102/103 rejection, these arguments are not persuasive. Applicant argues that Risman fails to teach the amendments of “wherein the disease detection model includes two bi-directional pairs of units, wherein each unit includes the convolutional layer and the 
The dependent claims rely on the arguments of the independent claims and are rejected for the reasons set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626